Citation Nr: 0729189	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  00-18 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran had active service from July 1963 to July 1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2000 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran indicated on his February 2000 substantive appeal 
(VA Form 9) that he desired a hearing before a veterans Law 
Judge at the local RO (e.g., a Travel Board Hearing), which a 
June 2006 RO letter informed him was scheduled for September 
26, 2006.  The claims file reflects no evidence of the letter 
having been returned as undeliverable.  The veteran failed to 
appear for his scheduled hearing, and the claims file 
reflects no evidence that he requested that the hearing be 
rescheduled.  Thus, the hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.702 (2006).

A December 2005 rating decision denied entitlement to a 
temporary total disability rating due to hospital treatment 
in excess of 21 days, and the veteran submitted a timely 
Notice of Disagreement.  A statement of the case (SOC) was 
issued in February 2006.  See 38 C.F.R. §§ 19.26, 19.29 
(2006).  The claims file contains no evidence to indicate the 
veteran did not receive the SOC or any record that the U.S. 
Postal Service returned it to VA as undeliverable.  Neither 
is there any record of the veteran having submitted a 
substantive appeal (i.e., a VA Form 9 or other substitute) in 
response to the SOC.  Thus, that issue is not before the 
Board and will not be discussed in this decision.  See 
38 C.F.R. §§ 20.200, 20.201 (2006).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran's PTSD manifests with sleep disturbance, 
irritability, and depression.  Most recent Global Assessment 
of Functioning (GAF) score is 60.


CONCLUSION OF LAW

The requirements are not met for a rating in excess of 50 
percent for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Although the veteran's claim was received prior to 
the enactment of the VCAA, the Act is applicable to his 
claim, as it was pending before VA and not final on the 
effective date of the Act.  See 66 Fed. Reg. 45,629 (August 
29, 2001); VA O.G.C. Prec. Op. No. 7-2003 (November 19, 
2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a claim: veteran status, existence of 
a disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).

To the extent possible, such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Id.; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006);  and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).  Further, in Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal 
Circuit Court of appeals held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the claimant.  Id.; 
see,  too Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).

The Court held in Pelegrini, that in cases, such as the 
veteran's, where the initial unfavorable decision occurred 
prior to the enactment of the VCAA, it was not error for the 
RO to decide the claim, as it was an impossibility to comply 
with the act at the time.  Further, vacating the decision and 
requiring the claimant to start over from "square 1," was 
deemed impractical and of no benefit to the claimant.  
Pelegrini, 18 Vet. App. at 120.  Nonetheless, a claimant is 
still entitled to content- compliant VCAA notice before final 
adjudication of the claim.  Id.

In this case, a June 2003 RO letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or to submit 
any further evidence that was relevant to the claim.  The 
Board notes that the letter did not include the specific 
language of the "fourth element"-that is, to provide all 
information in his possession related to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Nonetheless, the veteran was 
provided a sufficient explanation as to how to provide 
further relevant evidence, such that the intended purpose of 
this final element of VCAA notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as outlined 
by the Court in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I).  See VA O.G.C. Prec. Op. No. 1-04 (Feb. 
24, 2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the claim.  
Id.  The General Counsel's opinion held that this language 
was obiter dictum and not binding on VA.  See VA O.G.C. Prec. 
Op. No. 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 Vet. 
App. at 130 (Ivers, J., dissenting).  In addition, the 
General Counsel's opinion stated VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is harmful or prejudicial to 
the claimant.  For example, where the claimant is asked to 
provide any evidence that would substantiate his or her 
claim, a more generalized request in many cases would be 
superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the October 2001 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.  
This correspondence included the specific request that the 
veteran inform the RO as to any additional information or 
evidence that he wanted that agency to obtain on his behalf, 
or that he otherwise send the evidence still needed to 
support his claim as soon as possible.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to have prejudiced him, and thus, the Board finds 
this to be harmless error.  VA O.G.C. Prec. Op. No. 1-04 
(Feb. 24, 2004); see also Mayfield, 19 Vet. App. at 128, 
affirmed, 20 Vet. App. 537.  Further, neither the veteran nor 
his representative has cited or asserted any prejudice that 
may have accrued as a result of that omission.




Naturally, since the letter was issued prior to the Court's 
decision in Dingess/Hartman, the letter did not inform the 
veteran how downstream disability effective dates are 
assigned and the type evidence which impacts those 
determinations, and such notice was not provided prior to the 
certification of the appeal to the Board.  But this 
ultimately is inconsequential - and therefore at most 
harmless error - because the Board is denying the claim for 
a higher rating.  So, the downstream effective date issue is 
moot concerning this claim. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, VA outpatient treatment 
records from the facilities identified by the veteran, and 
records associated with his claim for benefits administered 
by the Social Security Administration (SSA).

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, as noted in the 
representative's Informal Hearing Presentation, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  And as noted above, 
as the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for a higher rating, 
any question related to an effective date to be assigned is 
rendered moot.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Current rating evaluations of mental disorders include 
consideration of the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), 38 C.F.R. § 4.130, but the VA rating criteria govern the 
overall evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-44 (2002).  An evaluation of the disability level of 
a mental disorder is based on the total evidentiary picture 
of the appellant's occupational and social impairment.  
Further, social impairment is not the sole criterion on which 
an evaluation is based,  38 C.F.R. § 4.126(a), (b), and 
applicable rating criteria are applied via an overall 
assessment of the claimant's disability picture.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Analysis

Historically, a September 1996 rating decision granted 
service connection for PTSD with an initial rating of 30 
percent, effective June 1994.  A December 1998 rating 
decision increased the rating to 50 percent, effective that 
same month.  The veteran asserted in his NOD that he believed 
a higher rating was indicated because he had a hard time 
keeping a job, as he was constantly late and had 
confrontations with co-workers, and he had a hard time 
concentrating.  He also asserted that, due to his nightmares, 
irritability, and violent outbursts, he was estranged from 
his wife and children.

While the veteran has not been evaluated at a Compensation 
and Pension examination since December 1998, he has undergone 
in-patient treatment on a number of occasions.  And the 
medical evidence of record shows his PTSD more nearly 
approximates a 50 percent rating.  38 C.F.R. § 4.7.

PTSD which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
an evaluation of 50 percent.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessive rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

In January 2006, the veteran presented at the emergency room 
of a VA treatment facility complaining of a depressed mood.  
His past history of depression and cocaine/heroin abuse were 
noted, and he admitted to having used cocaine and heroin the 
prior day, but he denied any alcohol use.  He told the 
examiner that he was taking his prescribed Trazadone and 
Metformin but no others.  He was admitted for his acute 
symptoms.

He was causally dressed, displayed poor grooming, and 
appeared disshelved.  He was polite and cooperative and was 
alert and oriented times 3.  No abnormal psychomotor 
movements were observed, speech was a normal rate, rhythm, 
and volume, and goal directed.  His mood was depressed and 
his affect constricted appropriate.  The veteran denied audio 
or visual hallucinations or delusional materials.  He also 
denied suicide ideation and denied any intent of harming 
himself or others.  Insight and judgment were fair and 
cognition was grossly intact.  The Axis I diagnosis on 
admission was depression not otherwise specified and cocaine/ 
heroin abuse, and Axis V, GAF, was 30.  After admission on 
the ward, he showed signs of withdrawal: nervousness, feeling 
cold, and itching all over his body.  He was prescribed 
Clonodine.  The primary mode of treatment was participation 
in discussion groups on the ward and maintaining him on his 
prescribed psychiatric drugs.

The treating psychiatrist evaluated the veteran two or three 
days later.  The veteran commented that he had just a thought 
of suicide, but conceded he had no active intent or plan, and 
that he came to the emergency room voluntarily.  He described 
his presenting circumstances as, "I can see myself killing 
myself."  The examiner noted the veteran's history as 
provided by him to admitting and screening personnel.  He 
told the examiner he was depressed over the holiday season 
because he had hit "the bottom of the rock" when his claim 
for VA benefits was denied by VA.  SSA deemed him disabled 
and granted benefits but not VA, and it was hard to live on 
$300.00 or $400.00 a week.  He bemoaned the fact that he did 
not have a car or a phone, and that VA had just told him he 
could work, which he deemed, "BS."

Then, the veteran told the examiner that he had not been 
taking his medication over the past few months, and that he 
stopped taking them completely when he was refused the VA 
benefit he applied for.  He did not see the need to take his 
medication if his government would not help him, even though 
he served loyally and did all he was told to do.  He endorsed 
feelings of hopelessness, and isolative behavior, which 
increased his depression.  Parenthetically, the Board notes 
that the veteran in all probability was referring to a 
December 2005 rating decision that denied a total disability 
rating based on individual unemployability.

Reviewing the veteran's past psychiatric history, including 
his electronic medical records, the examiner noted the 
veteran's past history of substance abuse and his in-patient 
treatment for it in 2000 and 2004.  The examiner noted a 
record of persistent depressed/dysphoric mood and 
irritability.  There was no record of psychosis, panic 
attacks, phobias, obsessions/compulsions, persistent 
worry/tension, or cognitive problems.  Also noted was the 
veteran's partial compliance with his medications and non-
compliance with his out-patient treatment.

Mental status examination revealed the veteran as well 
groomed in ward attire, he sat in an erect position, was 
cooperative during the interview, and sustained good eye 
contact.  Speech was coherent and of a regular rate, rhythm, 
and normal tone, volume, and quantity, with adequate attitude 
and properly articulated.  Despite his statements in the 
emergency room when he was admitted, the veteran denied any 
suicide or homicide ideation, as well as any auditory or 
visual hallucination.  His mood was good, and his affect 
blunted but appropriate to content.  The veteran was alert 
and oriented times 3, his insight was poor, and his judgment 
was fair.  The examiner rendered Axis I diagnoses of major 
depressive disorder, polysubstance dependence, and PTSD, and 
assessed a GAF of 55.

The late January 2006 entries note the veteran's 
participation in the group discussions and he complied with 
ward procedures.  At discharge, he was cautioned that he 
needed to take his medication and avoid substance abuse.  His 
primary prescribed medications were Setraline 100 mg tablets 
and Trazadone 100 mg tablets.  He was given a 30-day supply.

The above medical evidence shows the veteran's PTSD symptoms 
to more nearly approximate a 50 percent rating.  The 
veteran's medical history, as reviewed by the ward 
psychiatrist in January 2006, noted the absence of the core 
symptoms that the criteria for a 70 percent rating address.  
Even in the state that he presented in early January 2006, 
there was no history of panic attacks, obsessive rituals, 
impaired impulse control, or spatial disorientation.  
Further, the evidence, as further confirmed by the examiner's 
observation, showed that the veteran's voiced suicide 
ideation was not in fact actual.  It is apparent that medical 
authorities deemed the severity of the veteran's impairment 
as modest at most, as reflected in the assessed GAF of 55.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  
A GAF of 55 is within the range of 51- 60, which is 
reflective of one with few friends and who experiences 
conflicts with peers or co-workers.  Id., at p. 47.  Other 
evidence of record which mitigates against a higher rating is 
the veteran's noted and admitted deliberated non- or only 
partial compliance with his prescribed medications.  There is 
no evidence that the veteran has experienced exacerbations of 
his symptoms while compliant with his medications.  Thus, on 
the basis of the current medical evidence of record, 
Francisco, 7 Vet. App. at 58, the Board finds that a higher 
rating has not been met or approximated, and that the 
veteran's symptoms more nearly approximate a 50 percent 
rating.  38 C.F.R. §§ 4.7, 4.130, DC 9411.

The Board  further notes that the veteran's prior in-patient 
admissions were consistent with the one set forth above.  Of 
particular importance is that the medical evidence of record 
does not support the veteran's report to VA care providers 
that he indulged in polysubstance abuse as self-medication of 
his PTSD symptoms.  He was admitted in September 2004 when he 
presented at an emergency room with suicide ideation, but he 
had no plan or intent.  He reported that he had used $800.00 
worth of cocaine for two days prior to his admission.  The 
Axis I discharge diagnosis was major depressive disorder 
without psychotic features, dysthymia, and cocaine abuse.  
GAF at discharge was 65.  None of the records associated with 
that treatment note any opinion, comment, or observation that 
the veteran's substance abuse was related to his PTSD.

Nonetheless, in sum, the veteran's primary PTSD symptoms are 
chronic mood disturbance in the form of depression, but not 
to the extent that it precludes him from functioning 
independently, irritability, and difficulty in forming and 
maintaining relationships.  Since, for these reasons and 
bases, the preponderance of
the evidence is against the claim for a higher rating, there 
is no reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).



ORDER

Entitlement to an increased rating for PTSD is denied.




____________________________________________
T. L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


